Gaston, Judge.
We see no ground on which this judg-. ment can be impeached. It is not to be questioned but that possession alone is sufficient to maintain an action of trespass *166against mere tort-feasors. The evidence to shew possession in the plaintiff was pertinent, direct and uncontradicted. And in trespass, all procurers, aiders and abettors — nay, those who are not even privy to the commission of a tresspass for their use and benefit, but who afterwards assent to it — are, in judgxnent of law, principals. Com. Dig’t. Tres. C. 1,4 Inst. 317.
The judgment is affirmed.
Per Curiam. Judgment affirmed.